DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1, 6, 9, 10, 15, and 18 have been amended. Claims 2-5 and 11-14 have been cancelled. No claims have been added. Claims 1, 6-10, and 15-18 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 27 JULY 2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1 and 10 has been withdrawn. 
The amendments partially incorporated previously identified allowable subject matter. The disclosure of claims 6 and 15 were previously objected and only a part of their limitations was incorporated into the independent claims. Upon further search and consideration, the subject matter is considered allowable.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Patent No. 6,466,620 (hereinafter “Lee”) and U.S. Publication No. 2011/0206289 A1 (hereinafter “Dikbas”)) there is no teaching or suggestion in detail for the claim as a whole. The disclosure of Lee describes coefficient prediction for modulating DC coefficients and AC coefficients. See Lee, col. 4, ll. 16-17. The disclosure of Dikbas describes an initial difference between a DC coefficient and another value for creating a DC residual. See Dikbas, ¶ [0059]. However, neither Lee nor Dikbas discloses an order of generating syntax elements between the differential information, as claimed. The dependent claims further limited the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 6-10, and 15-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481